Citation Nr: 0520473	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1996 to 
September 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The veteran's claim was remanded by the Board for further 
development in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial rating in excess of 10 percent for 
lumbosacral strain arises from a notice of disagreement as 
to the initial RO determination which granted the veteran 
service connection for lumbosacral strain.  Accordingly, 
this issue represents a "downstream" issue as referenced 
in VAOPGCPREC 8-2003 (December 22, 2003), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004)).  The opinion states that if, in response to notice 
of its decision on a claim for which VA has already given 
the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  However, as VCAA notice was not issued as to 
the issue of entitlement to service connection for 
lumbosacral strain prior to the award of service connection, 
the claim for an initial rating in excess of 10 percent for 
lumbosacral strain does not fall within the exception for 
the applicability of 38 U.S.C.A. § 5103 as outlined in 
VAOPGCPREC 08-2003.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
While the veteran was sent a VCAA notice letter in January 
2004, that letter informed the veteran of the evidence 
necessary to substantiate a claim for service connection.  
The veteran has not been provided VCAA notice of the 
information and evidence necessary to substantiate his claim 
for an initial rating in excess of 10 percent for lumbosacral 
strain.  The Board notes that the December 2003 Board 
decision instructed the RO to send the veteran proper VCAA 
notice.  The Court has stated that where the remand orders of 
the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  Issue a VCAA notice letter as to the 
veteran's claim for an increased initial 
rating for lumbosacral strain in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
appellant must be informed of the 
information and evidence necessary to 
substantiate his claim for an increased 
initial rating for lumbosacral strain; 
which evidence will be retrieved by VA; 
which evidence, if any, he is expected to 
obtain and submit; and that he should 
provide any evidence in his possession 
that pertains to the claim.  

2.  If additional evidence is received, 
the RO should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




